         Case 4:20-cv-00309-KGB Document 19 Filed 09/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DEBORAH D. GUNTER                                                                    PLAINTIFF

v.                           Case No. 4:20-cv-00309 KGB-PSH

COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION                                                    DEFENDANT

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Patricia S. Harris. No objections have been filed, and the time to file objections

has passed. After careful consideration, the Court concludes that the Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects. Judgment will be entered accordingly.

       It is therefore ordered that this case is remanded pursuant to sentence four of 42 U.S.C. §

405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       So ordered this 13th day of September, 2021.



                                             ____________________________________
                                             Kristine G. Baker
                                             United States District Judge
